Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 06/24/2021 in response to a restriction requirement mailed on 05/07/2021 of an application filed on 11/12/2020 in which claims 1-20 are currently pending. Claims 1-6 and 11-16 are being examined while claims 7-10 and 17-20 are considered withdrawn.

Election/Restrictions

Claims 7-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/24/2021.

Applicant's election with traverse of Species I in the reply filed on 06/24/2021 is acknowledged.  The traversal is on the ground(s) that all claims of the instant application can be examined without a serious burden on the Examiner. This is not found persuasive because Examiner maintains that a burden would be imposed if examination of all species was to proceed in a single application. In other words, Examiner maintains that the species are non-obvious variants of each other such that prior art relevant to the claims of the elected species would not similarly be relevant to the claims of the non-elected species.

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/28/2021.

Drawings

The Examiner contends that the drawings submitted on 11/12/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0105014).

As to claim 11, Lee teaches an apparatus for video decoding, comprising processing circuitry configured to:

decode a first syntax element from a coded video bitstream, the first syntax element indicating whether a first component in the coded video bitstream is coded based on a second component in the coded video bitstream ([0007]-[0009], [0058], and [0061]);

determine whether to decode one or more second syntax elements for a chroma related coding tool based on the first syntax element, the chroma related coding tool being one of (i) a luma mapping with chroma scaling (LMCS) coding tool and (ii) a cross-component adaptive loop filter (CC-ALF) ([0147] and [0209] – LCS_id, which is used for luma-driven chroma scaling);

and decode the one or more second syntax elements for the chroma related coding tool based on the first syntax element indicating that the first component is coded based on the second component in the coded video bitstream and the first component is a chroma component ([0007]-[0009], [0058], and [0061]),

wherein the one or more second syntax elements for the chroma related coding tool are not decoded based on the first syntax element indicating that the first component is not coded based on the second component in the coded video bitstream ([0155] and [0169] – “when LCS_num_comps_minus1 is less than 2, and the LCS parameters of the c-th component are not signaled, the LCS parameters of the c-th component may be considered to be equal to default values such that effectively there is no scaling of that component; when not signaled or otherwise provided as part of a message or indication, the value of LCS_use_mapped_dependent_component_flag[c] is considered to be set to 0”).

As to claim 1, the apparatus of claim 11 performs all the steps of the method of claim 1. Therefore, claim 1 is rejected similarly as claim 11.

As to claims 3 and 13, Lee further teaches wherein the first syntax element indicates at a sequence level whether the first component is coded based on the second component ([0007]-[0009], [0058], and [0061]).

As to claims 4 and 14, Lee further teaches wherein: based on the first syntax element indicating that the first component is coded based on the second component, the second component is one of a 

and based on the first syntax element indicating that the first component is not coded based on the second component, (i) the first component is the only component in the coded video bitstream or (ii) the coded video bitstream includes at least the first component and the second component and the first component is not coded based on the second component ([0155] and [0169] – “when LCS_num_comps_minus1 is less than 2, and the LCS parameters of the c-th component are not signaled, the LCS parameters of the c-th component may be considered to be equal to default values such that effectively there is no scaling of that component; when not signaled or otherwise provided as part of a message or indication, the value of LCS_use_mapped_dependent_component_flag[c] is considered to be set to 0”).

As to claims 5 and 15, Lee further teaches wherein the coded video bitstream includes a first chroma component, a second chroma component, and a luma component that have a chroma format of 4:4:4; the first component is the first chroma component; the second component is the second chroma component or the luma component ([0082], [0090], [0107]-[0108], [0120], and [0122] – YcbCr in 4:4:4 chroma format);

and the first chroma component, the second chroma component, and the luma component are coded independently from each other ([0034] and [0111]).

As to claims 6 and 16, Lee further teaches disabling the chroma related coding tool based on the first syntax element indicating that the first component is not coded based on the second component in the coded video bitstream ([0142]-[0144], [0148], and [0167]-[0169] – LCS_cancel_flag and LCS_use_mapped_dependent_component_flag).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Misra (“On Cross Component Adaptive Loop Filter for Video Compression”). Misra was cited in Applicant’s Information Disclosure Statement filed on 06/28/2021.

As to claims 2 and 12, Lee does not teach wherein the first syntax element is signaled in an adaptation parameter set (APS).

However, Misra teaches wherein the first syntax element is signaled in an adaptation parameter set (APS) (see Page 3, right-hand column for Section V as well as Table 1: APS signaling of CC-ALF coefficients).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee’s system with Misra’s system in order to introduce the CC-ALF video coding tool with the goal of exploiting correlations between the luma and chroma channels during the loop filtering process. The results show chroma improvement for all intra, random access, and low delay configurations (Misra; see Page 5, left-hand column for Section VIII).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482